Case 1:20-cv-01173-PLM-SJB ECF No. 10, PageID.65 Filed 03/26/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

MICHAEL ANGELO BURNETT,

                       Plaintiff,                      Case No. 1:20-cv-1173

v.                                                     Honorable Paul L. Maloney

HEIDI E. WASHINGTON,

                       Defendant.
____________________________/

                                              ORDER

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983. On

February 9, 2021, the Court issued an opinion and order (ECF Nos. 4, 5) denying Plaintiff leave

to proceed in forma pauperis because he was barred by the “three-strikes” rule of 28 U.S.C.

§ 1915(g). Plaintiff failed to pay the filing fee in the required time period, and the Court has

dismissed the action on this date. In the dismissal, the Court warned Plaintiff that, should he file

a notice of appeal, he would be required to pay the $505.00 filing fee in a lump sum, because he

is prohibited from proceeding in forma pauperis on appeal by § 1915(g).

               Plaintiff filed a notice of appeal prior to the entry of the dismissal order and

judgment. He has failed to submit the $505.00 filing fee for an appeal. For the reasons outlined

in the Court’s opinion and order denying him pauper status, Plaintiff is barred from proceeding in

forma pauperis on this appeal. Plaintiff has twenty-eight (28) days from the date of entry of this

order to pay the entire filing fee for appealing a civil action, which is $505.00, to the Clerk of this

Court. Plaintiff’s failure to comply with the order may result in dismissal of this appeal without

prejudice by the Sixth Circuit Court of Appeals.
Case 1:20-cv-01173-PLM-SJB ECF No. 10, PageID.66 Filed 03/26/21 Page 2 of 2




               IT IS SO ORDERED.



Dated:    March 26, 2021                          /s/ Paul L. Maloney
                                                 Paul L. Maloney
                                                 United States District Judge


SEND REMITTANCES TO THE FOLLOWING ADDRESS:

Clerk, U.S. District Court
399 Federal Bldg.
110 Michigan St., N.W.
Grand Rapids, MI 49503

All checks or other forms of payment shall be payable to “Clerk, U.S. District Court.”




                                             2
